Case: 20-60445     Document: 00515822383         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2021
                                  No. 20-60445
                                                                        Lyle W. Cayce
                                                                             Clerk

   Jonathan Edwards,

                                                           Petitioner—Appellant,

                                       versus

   Burl Cain, Commissioner, Mississippi Department of Corrections,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:20-CV-47


   Before Clement, Elrod and Haynes, Circuit Judges.
   Per Curiam:*
          Jonathan Edwards, Mississippi prisoner # 44510, moves for a
   certificate of appealability (COA) to appeal the district court’s decision to
   grant him voluntary dismissal of his 28 U.S.C. § 2254 case, in which he
   sought to challenge his 2017 conviction and sentence for burglary of a
   dwelling in case number K15-219H. He also moves for leave to proceed in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60445     Document: 00515822383          Page: 2    Date Filed: 04/14/2021




                                   No. 20-60445


   forma pauperis (IFP). In seeking a COA, Edwards argues only the merits of
   his § 2254 claims, without raising any error regarding the voluntary dismissal
   of the case pursuant to Federal Rule of Civil Procedure 41(a).
          “[W]e must consider the basis of our own jurisdiction, sua sponte if
   necessary.” Perez v. Stephens, 784 F.3d 276, 280 (5th Cir. 2015). The district
   court’s decision to grant Edwards voluntary dismissal without prejudice and
   without any conditions is not a final appealable decision. See Williams v.
   Seidenbach, 958 F.3d 341, 343, 349 (5th Cir. 2020) (en banc); Mortg. Guar.
   Ins. Corp. v. Richard Carlyon Co., 904 F.2d 298, 300 (5th Cir. 1990).
   Accordingly, we lack jurisdiction over the appeal.
          The appeal is DISMISSED for lack of jurisdiction, and Edwards’s
   motions for a COA and leave to proceed IFP are DENIED as moot.




                                         2